Title: To Benjamin Franklin from Lafayette, 17 September 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


My dear Sir
Paris Septembre 17h 1782
Every Child of Mine that Comes to Light is a Small Addition to the Number of American Citizens— I Have the pleasure to inform You that, tho she Was But Seven Month Advanced, Mde de Lafayette Has this Morning Become Mother of a daughter Who However delicate in his Begining Enjoys a perfect Health, and I Hope Will Soon grow Equal to the Heartiest Children.
This Reminds me of our Noble Revolution, into Which We Were forced sooner than it ought to Have Been Begun— But our Strength Came on Very fast, and Upon the whole I think We did at least as Well as Any other people.
They Ask’d me What Name My daughter is to Have— I want to present Her as an offering to My Western Country— And As there is a good Sainte By the Name of Virginie, I Was thinking if it Was not presuming too Much to Let Her Bear a Name Similar to that of one of the United States.
With the Highest Regard and Most Lively Affection I Have the Honor to be My dear Sir Your obedient Humble Servant
Lafayette
forgive the Hand writing, But I am in HurryHis Excellency M. franklin
 
Notation: La Fayette. Sept. 17. 1782
